     Case 2:19-cv-01557-LMA-DMD Document 42 Filed 06/26/19 Page 1 of 1




MINUTE ENTRY
AFRICK, J.
June 26, 2019
JS-10 00:30

                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

NICKI LEVENDIS                                                     CIVIL ACTION

VERSUS                                                                 No. 19-1557

HARRAH’S NEW ORLEANS                                                   SECTION I
MANAGEMENT COMPANY, LLC, ET AL.


                                      ORDER

      A status conference was held on this date with counsel participating on

behalf of all parties. Counsel for defendant, Jazz Casino Co., LLC, advised the Court

that he intends to file a motion for summary judgment in the above-captioned

matter.

      Accordingly,

      IT IS ORDERED that defendant has leave to timely file a motion for

summary judgment following the completion of outstanding depositions.

      New Orleans, Louisiana, June 26, 2019.



                                       _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE
